10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:20-cv-01048-GMN-NJK Document1 Filed 06/11/20 Page 1 of 12

PHILIP J. TRENCHAK, ESQ.

Nevada State Bar No. 009924

LAW OFFICES OF MULLINS & TRENCHAK
1614 8S. Maryland Pkwy.

Las Vegas, Nevada 89104

P: (702) 778-9444

F: (702) 778-9449

E: phil@mullinstrenchak.com

Attorney for Plaintiff Elizabeth Chavez

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

ELIZABETH CHAVEZ, an individual,
Plaintiff,

VS.

STRATOSPHERE GAMING, LLC dba

STRATOSPHERE TOWER CASINO &

HOTEL — TOP OF THE WORLD, a limited
hability company;

Defendant.

 

 

 

 

COMES NOW Plaintiff, ELIZABETH CHAVEZ, by and through her attorney Philip J. Trenchak,

Esq. of Mullins & Trenchak, Attorneys at Law, and hereby complains and alleges as follows:

- CASE NO.:

DEPT NO.:

COMPLAINT
(Jury Trial Demanded)

JURISDICTION

1. This is an action for damages arising under the Americans with Disabilities Act (“The
ADA”), the Family Medical Leave Act (“FMLA”), ADA retaliation and/or FMLA retaliation and/or
retaliation for the lawsuit filed against Defendant herein and former employer which was resolved in
April of 2019, and all pending claims at the time, including NERC claims then under investigation.

2. This Court has primary jurisdiction over claims set forth herein pursuant to 28 U.S.C. §
1331 (federal question), 28 U.S.C. $1343(a)(4)(civil rights action) and 42 U.S.C. §2000e-5(}\(3 (unlawful

discrimination and retaliation in employment). This Court has supplemental jurisdiction over any state

 
10

lt

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-01048-GMN-NJK Document1 Filed 06/11/20 Page 2 of 12

law claims pled herein pursuant to 28 U.S.C. §1367.

3, All material allegations relative to the named defendants contained in this Complaint are
believed to have occurred in the State of Nevada, Clark County. Therefore, venue properly lies in the
southern division of the United States Court for the District of Nevada pursuant to 28 U.S.C. §1391(b)@).

EXHAUSTION OF ADMINISTRATIVE REMEDY
4, Plaintiff initiated the process of filing a Charge of Discrimination against her former
employer, the Defendant named in this action, with the United States Equal Opportunity Commission
(“EEOC”) wherein she alleged discrimination on the basis of her age, sex and retaliation as a continuing
action. This was done within 300 days of the incident giving rise to this complaint.
5. Thereafter, Plaintiff's attomey received ELIZABETH CHAVEZ’s Notice of Right to Sue
from the U.S. Equal Employment Opportunity Commission. Please see attached Exhibit A.

6. This action is being filed within 90 days of the EEOC “Right to Sue” Letter being received

by Plaintiff's Counsel. Therefore, this action is timely.

7. Plaintiff has exhausted her administrative remedy on all claims pled hereunder prior to

filing this action with this Court.
PARTIES

8. Plaintiff Elizabeth Chavez (hereinafter “Plaintiff,” “Ms. Chavez” or “Elizabeth Chavez”

or “Elizabeth”’) is and was at all times relevant hereto, a resident of the County of Clark, State of Nevada.

9. Upon information and belief, Defendant STRATOSPHERE GAMING, LLC dba

STRATOSPHERE TOWER CASINO & HOTEL — TOP OF THE WORLD (hereinafter “Defendant” or
“Top of The World” or “The Stratosphere”) is and was at all times relevant hereto, a domestic limited
liability company of the County of Clark, State of Nevada.

GENERAL ALLEGATIONS

10. = Plaintiff had been employed by Top of The World for approximately twenty-one (21) years.

11. Atall times mentioned herein, Plaintiff was employed by the Stratosphere.

12. Plaintiff reached a resolution to the lawsuit that had been filed against Defendant in April

of 2019, all pending Nevada Equal Rights Commission charges as well, and any and all claims as of that

date.

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-01048-GMN-NJK Document 1 Filed 06/11/20 Page 3 of 12

13. ~=Plaintiff had ADA Reasonable Accommodations in place at the time that she was
wrongfully terminated.

14. ~— Plaintiff had Family Medical Leave Act Intermittent Leave in place at the time she was
wrongfully terminated.

15. On or about October 1, 2019, Plaintiff was suspended pending an investigation for an
alleged incident that occurred on or about September 2, 2019, wherein it was alleged that Plaintiff did not
clock out.

16. Plaintiff was terminated on or about October 14, 2019 for the alleged incident which
occurred on or about September 2, 2019.

17. Plaintiff left work on September 2, 2019 due to an asthmatic episode.

18. Plaintiff followed the directives given to her by her employer that were necessary to leave
work.

19. Plaintiff was under the stress of having a medical episode for a Disability that Defendant
was aware of, when she clocked out on September 2, 2019.

20. Plaintiff made every attempt to explain this episode to Human Resources, but she was
terminated.

21. Plaintiff believes the stated reasons for termination to be pretextual, and that her termination
was retaliatory for the lawsuit filed against Defendant which resolved in April of 2019 entered into on or
about April of 2019 and/or for Retaliation given her Reasonable Accommodations and/or for FMLA
Intermittent Leave.

22. Discovery will be required to determine the reason for the discharge, because the stated
reason is inadequate to justify terminating Ms. Chavez after a twenty-one (21) year career with Defendant.

23. Plaintiff further alleges as follows hereunder.

FIRST CAUSE OF ACTION
(Discrimination Based on Disability in violation of State and Federal Statutes)

24. Plaintiff incorporates all of the allegations in the preceding paragraphs as though fully set

forth herein.

 
19

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-01048-GMN-NJK Document 1 Filed 06/11/20 Page 4 of 12

25. ‘Plaintiff is a member of the class of persons protected by state and federal statutes
prohibiting discrimination based on Disability.

26. Plaintiff informed Defendant she had a disability affecting a major life function and a
Reasonable Accommodation had been put into place for Ms. Chavez so that she was able to perform the
basic functions of her position.

27. — Plaintiffis a qualified individual able to perform her job tasks, and has effectively performed
her job for over twenty-one (21) years.

28. Plaintiff is a qualified individual with a disability that is able to perform the essential
functions of her job with a reasonable accommodation.

29. Defendant was aware of the disability and Plaintiff had a reasonable accommodation to
assist her in performing the essential functions of her position.

30. Defendant, as an employer is subject to Nevada and federal statutes prohibiting
discrimination based upon Disability, NRS 613.330 et. seq. and the ADA et. seq. as amended and thus, has
a legal obligation to provide Plaintiff and all employees a workplace free of unlawful discrimination based
upon Disability.

31. Defendant refused to take reasonably adequate steps to prevent discrimination against
Plaintiff, based upon Disability.

32. No other similarly situated persons, not of Ms. Chavez’s protected class, were subject to the
same or substantially similar treatment.

33. Plaintiff suffered adverse economic impact including but not limited to loss of pay, benefits,
expenses, and other damages which will be more fully described at the time of trial.

34. Plaintiff was embarrassed, humiliated, angered and discouraged by the discriminatory
actions taken against her.

35. Plaintiff suffered and continues to suffer compensable emotional and physical harm,
including but not limited to, headaches, sleeplessness, anxiety and depression resulting from this unlawful

discrimination by her employer.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-01048-GMN-NJK Document1 Filed 06/11/20 Page 5 of 12

36. Plaintiff is entitled to be fully compensated for her emotional disturbance by being forced
to endure this discrimination,

37. Plaintiff is entitled to recover punitive damages for Defendant’s malicious, intentional
repeated viclations of federal and state civil rights laws.

38. Plaintiff suffered damages in an amount to be deemed sufficient by a jury.

39. Plaintiff is entitled to an award of reasonable attorney’s fees.

40, Defendant is guilty of oppression, fraud or malice, express or implied as Defendant
knowingly and intentionally discriminated against Plaintiff because of her Disability.

41. Therefore, Plaintiff is entitled to recover damages for the sake of example, to deter other
employers from engaging in such conduct and by way of punishing the Defendant in an amount deemed

sufficient by the jury.
SECOND CAUSE OF ACTION
(VIOLATION OF THE FAMILY MEDICAL LEAVE ACT (FMLA))

42, Plaintiff repeats, re-alleges, and incorporates herein by reference, the allegations contained
in the foregoing paragraphs as though fully set forth herein.
43. The Family and Medical Leave Act applies to employers that meet the following
requirements:
a. Employees at companies with 50 or more employees who work within 75 miles of
the primary work site.
b. Employees must have worked at the company for at least 12 months (for at least
1,250 hours in those 12 months) before they can take leave under FMLA,
44, Plaintiff did work for the Plaintiff for in excess of twenty-one (21) years.
45, Plaintiff was unlawfully terminated on or about October 14, 2019.
46. ‘Plaintiff had intermittent FMLA leave at the time she was terminated.
47. Plaintiff followed the Employer’s guidelines in properly leaving the property when
exercising her intermittent FMLA Leave, due to her asthma condition.
48. Plaintiff was terminated for alleged violation of the Employer’s guidelines.

49, This violation did not occur, but Plaintiff was terminated regardless.
5

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-01048-GMN-NJK Document1 Filed 06/11/20 Page 6 of 12

50. _— Plaintiff's FMLA rights were violated as outlined above.
51. ‘Plaintiff was required to retain counsel to prosecute this FMLA violation cause of action

and is entitled to an award of reasonable attorney’s fees and costs.
THIRD CAUSE OF ACTION
(Retaliation under Federal Law, 42 U.S.C. § 2000e-3 and Nevada State Law, NRS 613.340)

52. Plaintiff incorporates all of the allegations in the preceding paragraphs as though fully set
forth herein.

53.  Inviolation of 42 U.S.C § 2000e-3, Defendant retaliated against Plaintiff after she had filed
a lawsuit against her employer/Defendant herein, which resolved in April of 2019, her pending NERC
claims, she had existing Reasonable Accommodations in place, and she also had intermittent FMLA leave
in place for her asthma condition.

34. The behavior complained of also constitutes retaliatory discrimination.

55. | There may be more detrimental acts of which Plaintiff is unaware which may also constitute
retaliation in that it harmed Plaintiff in her workplace.

56. The aforementioned actions and conduct by Defendant constitutes illegal retaliation which
is prohibited by federal and state statutes.

57. Plaintiff has been seriously harmed, economically and emotionally by this unlawful
retaliation and she is entitled to be fully compensated therefor.

58. Plaintiff had to engage the services of attorneys for representation in this matter and is
entitled to an award of reasonable attorney’s fees.

WHEREFORE, Plaintiff prays for relief against Defendants, each of them, as follows:

ON ALL CAUSES OF ACTION
1. For compensatory damages in the principal amount in excess of seventy-five thousand

dollars ($75,000.00) to be proven at trial;

2. For punitive damages in the principal amount in excess of seventy-five thousand dollars
($75,000.00) to be proven at trial;

3. For special damages in the principal amount in excess of seventy-five thousand dollars,

($75,000.00) to be proven at trial;

 
10

H1

12

13

14

13

16

17

18

19

20

21

22

23

24

27

28

 

 

Case 2:20-cv-01048-GMN-NJK Document1 Filed 06/11/20 Page 7 of 12

For attorney’s fees and costs incurred;
For all damages in an amount to be proved at trial;
For costs of suit herein incurred;

For reasonable interest on amounts due; and,

eae Nan MY

For any such other and further relief as this Court deems just and proper.
DATED this 11" day of June, 2020.

MULLINS & TRENCHAK, ATTORNEYS AT LAW

/s/ Phil Trenchak

Philip J. Trenchak, Esq.

Nevada Bar No. 009924

Mullins & Trenchak, Attorneys at Law
16148. Maryland Parkway

Las Vegas, NV 89104

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-01048-GMN-NJK Document1 Filed 06/11/20 Page 8 of 12

PLAINTIFE’S JURY DEMAND

Plaintiff, ELIZABETH CHAVEZ, by and through her attorneys of record, PHILIP J. TRENCHAK,
ESQ. of the law firm MULLINS & TRENCHAK, ATTORNEYS AT LAW, respectfully submits this

Demand for Jury pursuant FRCP 38 in the above captioned matter.

DATED this 11" day of June 2020.

MULLINS & TRENCHAK, ATTORNEYS AT LAW

/s/ Phil Trenchak

PHILIP J. TRENCHAK, ESQ.
Nevada State Bar No. 009924
1614 S. Maryland Parkway

Las Vegas, Nevada 89104

P: (702) 778-9444

F; (702) 778-9449

E: phil@mullinstrenchak.com

E: victoria@mullinstrenchak.com
Attorneys for Plaintiff

 
Case 2:20-cv-01048-GMN-NJK Document1 Filed 06/11/20 Page 9 of 12

Exhibit A
Right to Sue Notice
Case 2:20-cv-01048-GMN-NJK Document 1 rice 06/11/20, Page 10 of 12 .. Cee

Us SS. EQUAL: EMPLOYMENT Opportunity Sommiséion

 

 

 

 

 

EEOC Foriagnie.(1me}
; Nonice OF RIGHT 70% SuE (SSE ON REQUEST).
Fo: EizabethGhavez ©. oS From bas Véyas Lecal-Office
-SQMOLLINS TRENCHANG ATOORNEYS AT LAW eas 355 Las Negse Blvd South
$64 S Margand °. Das Vegas, NAP BSIO -
tas Vegas, HVOSIOS aoe . ‘
ro 0s behat of perian() screwed whose ery fo
CONFIDENTIAL (29. CFR $1602. 78)} _ rr
EEOC Charge No. “EEGS Representative oo . " Fekiphorie'No,
. Ruth Ibarra, _ -
457-2029-90088, ___,._ iivestigator _ qon) 380-08

(Sees also the aiditional itomialon: venolased with this! fort)

   

jbeet issuedat your request Yon won ander tae Vik the ADA Er 6 stiustie fled ina federal or state court WITHIN So: MAYS.
of your réceipt. of this notice: ot Your Fight foi gue base or fegnkgea be: inst. he: Hmellimit fer fing Suit ‘uasedon vaaiva ade
statelaw. may be: different) 7 i . ;

 
 
 
 
 

Lt Mare than. 180\days have passed since the ang of ti charge. 7 ote ;
EX] ; Lessthen tp0days have passed .sinos the fling obshis charge; Gut tae determined tet tis
ot _ beable to tomplete its adits ve: procaseing withit: 130: Saye Sait ie vg ot: ‘chee
PX). ietsoces: Yestrinallig:te.peodsasing.« OF this shaige. Ce

Py | The: EEOC wil continue'is process this change.

Age Disctimination: int ‘Employment Act jADEA}: You may sce under the ADEA at anytime o én 0 0 dys sitar the charge was fled suit:

5G days-aiter: you receive riotice ‘that: we. have’ = sempletect ection ea the snags: la Bis tegerd; she paregrsptt markes: Hela SPpIRS fm. -

.. YOurcaset Lo / oa. ,
“TE the: eeocis x tibting: yout cases: Tharetore; ys bawst under mneADEA: mmiust be filed inode 3

SEBAYS of your: receipt. ofthis Notice. ‘Gtherwise, your zight ta. up bis OF: ial above cumbergc 4

 

    

   
 
 

| The EEOC Je continuing asinardiiog of your ADEAcase. However, eet daye have pasbudsione eng oftechee,. Le.
you: may file suitin federal cr state: courtunder the ADEA at this tiie. bet. : i,

     

 

faut Pay Act(EPAY: Meir abd ive th right sue undet nS EPA (ming a EEOC chatge sc squvedy 3
any olstone Saale dnp emi oh ne ag ake oo rea ie cutee nder n

 

 

ee _Etieinseny Atorney_ 4.
_ - Bank Ot Amécicn Plazg . :
300-8. Fourth Street Sta: £00
Lae, Vegas, NVBSO1 .

    
Case 2:20-cv-01048-GMN-NJK Document1 Filed 06/11/20 Page 11 of 12

Enclosure with EEQG
Form 181-B (17/18)

INFORMATION RELATED 70 FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

{This information relates to filing suit in Federal or State court under Federal faw.
lf you aiso plan to sue claiming violations of State law, please be aware that time limits and offer
provisions of State fay may be shorter or more limited than those described below.)

Titie Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS

In order to pursue this matter further, you must file a lawsuit against the respondent{(s) named in the charge within
$0 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be fost. If you intend to
consult an attorney, you should do so prompify. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received ii Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where ihe Notice is signed) or the date of the postmerk, if later.

Your lawsuit may be filed in U.S, District Court or a State court of competent jurisdiction. (Usuaily, the appropriate
Stats court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often Tequire that a copy of
your charge must be attached to the complaint you file in court. Ifso, yeu should remeve your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your sult may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related io the matters
alleged in the charge. Generaily, suits are brought in the State where the alleged unlawiul practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office, If you have simple questions, you usually can get answers from
ihe office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal sirategy decisions for you.

PRIVATE Suit RIGHTS - Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful vialations) of the alleged EPA underpayment back
pay due for viclations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 — In order to recover unpaid wages due for July 2008. This time limit for filing an EPA
Suit is separate from the 90-day filing peried under Title Vil, the ADA, GINA or the ADEA referred te above.
Therefore, if you also plan to sue under Tifle VI, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title VII, the ADA or GINA:

F you cannot afford or have been unable to obtain a lawyer to represent you, the U_S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement fo bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:

You may contact the EEOC representative shown on your Netice if you need help in finding a lawyer or if you have any
questions about your legal rights, Including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of informafion in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
aré kepi for at least 6 months after our last action on the case. Therefore, if you file sult and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE,
Case 2:20-cv-01048-GMN-NJK Document1 Filed 06/11/20 Page 12 of 12

if you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that he or she consult the amended regulations and
appendix, and other ADA related publications. available _at
http:/Avww.ceoc.gov/laws/typ es/disability regulations.cfat.

“Actual” disability or a “record of" a disability (note: if you are pursuing a failure to accommodate claim
yeu must meet the standards for either “actual” or “record of” a disability):

 

 

> The limitations from the impairment no longer have to be severe or significant for the impairment to
be considered substantially limiting.

> In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,

leaming, thinking, concentrating, reading, bending, and communicating (more examples at 29 CFR. §

1630.2), “major life activities” now include the operation of major bodily fanctions, such as:

functions of the immune system, special sense organs and skin; normal cell growth; and digestive,

genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,

hemic, lymphatic, musculoskeletal, and reproductive fanctions; or the operation of an individual organ

within a body system.

Only one major life activity need be substantially limited, :

With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating

measures” (e.g, hearing aid, prosthesis, medication, therapy, behavioral modifications} are not

considered in determining if the impairment substantially limits a major hfe activity.

> An impairment that is “episodic” (e.g., epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
cancer) is a disability if it would be substantially limiting when active. ;

>» An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
months, -- ,

Vv

“Regarded as” coverage:

> An individual can meet the definition of disability if an employment action was taken because of an
actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
condition, or privilege of employment).

» “Regarded as” coverage under the ADAAA no Jonger requires that an impairment be substantially
limiting, or that the employer perceives the impairment to be substantialty limiting,

> The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
BOTA transitory (lasting or expected to last six months or less) AND minor.

>» A person is not able to bring a failure to accommodate claim if the individual is covered only under the
“regarded as” definition of “disability.”

Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand extensive analysis,” some courts require Specificity in the complaint explaining how an
unpairment substantially limits a major life activity or what facts indicate the challenged employment action

 

 

 
